Owen, J.
The question presented is whether the municipal court of Langlade county acquired jurisdiction of the defendant by the service of its summons made in Vilas county. The court was established by ch. 96 of the Laws of 1891. The act creating the court has been amended by ch. 278 of the Laws of 1891, ch. 171 of the Laws of 1903, ch. 303 of the Laws of 1913, and ch. 320 of the Laws of 1921. In all of these acts the court is designated as a municipal court.. Appellant contends that as the jurisdiction of a municipal court cannot extend beyond the county, this court could not acquire jurisdiction by the service of its summons in Vilas county.
It is conceded that if it be a municipal court its jurisdiction may not be extended beyond the boundaries of Langlade county. This is a constitutional limitation on the jurisdiction of such courts, and has been consistently recognized by this court. Sec. 2, art.. VII, Const.; State ex rel. Stark v. McArthur, 13 Wis. 383; Atkins v. Fraker, 32 Wis. 510; Lane v. Burdick, 17 Wis. 92; Shaffel v. State, 97 Wis. 377, 72 N. W. 888. It has been held, however, that the legislature may establish inferior courts pursuant to the power granted by sec. 2, art. VII, Const., and confer upon such courts the power to send their processes throughout the state. American L. & T. Co. v. Bond, 91 Wis. 204, 64 N. W. 854. It is argued, by the appellant at least, that the solution of the question presented follows from the name which is given the court — if it be called a municipal court its process is confined to the county, while if it be called a court of' inferior jurisdiction its process may extend beyond the limits of the county, and that as the act creating it calls it a municipal court, it follows that the provision found therein *347(sec. 46), “Except as in-this act-otherwise specifically provided/ said municipal judge shall have all the powers, issue all writs, orders and process throughout the state- and follow the rules of pleading and procedure applicable in the circuit court,-in the trial of all circuit court actions whether on appeal, information or originally commenced by process of the form used in circuit court,” is an attempt to confer extra-constitutional power upon the court.
The name which the legislature saw fit to give this court is not controlling, nor even of very great weight. It is settled by American L. & T. Co. v. Bond, 91 Wis; 204, 64 N. W. 854, that the legislature may create a court and confer upon it the jurisdiction here challenged, and in the consideration of this question we should consider the power conferred upon the court rather than its name in determining its' character and jurisdiction. The legislature having the constitutional power to create this court and authorize it to send its processes throughout the state, it must be regarded as a constitutional court, even though it be accorded jurisdiction which the legislature could not constitutionally confer upon a municipal court. The fact that it did confer such jurisdiction upon this court merely indicates that the court created was not a municipal court, even though so designated in the act. The jurisdiction is one which the legislature might confer upon an inferior court, and it results that the court thus created is an inferior and not a municipal court, though it is designated as a municipal court in the act.
It was held in Shaffel v. State, 97 Wis. 377, 72 N. W. 888, that the character of a court designated as the “Municipal Court for the Western District of Waukesha County” would be determined by the powers conferred upon the court rather than by the name which the legislature attached to the court, and this should be done here. It is not denied that the legislature conferred, in terms, power upon this court to send its processes to Vilas county. It is not denied that it had the *348power to create a court and confer upon it such jurisdiction. Such jurisdiction, therefore, gives character to the court and determines whether it is a municipal or inferior court. It being established by our decisions that such jurisdiction is’ appropriate to inferior, though not to municipal, courts, it necessarily follows that as the municipal court of Langlade county is in fact an inferior court, though it is designated in the act as a municipal court, it had jurisdiction of the defendant, and the order appealed from cannot be disturbed.
By the Court. — Order affirmed.